OPINION

Per Curiam:

Appellant would have this court decide the issue of whether a defendant who has pled guilty in the municipal court has a right to appeal to the district court for a trial de novo. Inasmuch as appeal in this case was not filed within the statutory time limit (NRS 189.010; NRS 266.595), the court declines to consider that issue.1 Even were the appeal to be treated in the nature of a petition for habeas corpus on the ground that the ordinance under which appellant was convicted has now been declared unconstitutional (as appellant urges in argument), the petition would also fail. Appellant pled guilty to a violation of Title VI, ch. 1, § 2 of the Las Vegas Municipal Code. This section has since been repealed and re-enacted in a different form, but it has never been declared unconstitutional. Cf. Parker v. Municipal Judge of the City of Las Vegas, 83 Nev. 214, 427 P.2d 642 (1967); City of Reno v. District Court, 83 Nev. 201, 427 P.2d 4 (1967).
The order of the Eighth Judicial District Court dismissing the appeal is affirmed.

 Appellant’s counsel, after oral argument, moved to supplement the Record on Appeal by filing the record of a subsequent conviction in the municipal court, from which, he maintained, this appeal was taken. Taking the matter under advisement, the court denied the motion for the reason that neither the subsequent conviction nor any argument relating thereto had been presented in the written briefs.